           Case 4:18-cv-00207-CDL Document 1 Filed 10/05/18 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF GEORGIA
                                COLUMBUS DIVISION


                                 Electronically Filed


DAVID HENRY                                   )
445 White Oaks Drive                          )
Waverly Hall, Georgia 31831                   )
                                              )
               Plaintiff                      ) Civil Action No. ______________
v.                                            )
                                              )
UNITED STATES OF AMERICA                      )
                                              )
         Defendant                            )
                                              )
Serve:                                        )
                                              )
Hon. Jeffery Sessions                         )
Attorney General of the United States         )
U.S. Department of Justice                    )
950 Pennsylvania Avenue, NW                   )
Washington D.C. 20530-0001                    )
                                              )
         And                                  )
                                              )
Hon. Charles E. Peeler                        )
United States Attorney                        )
Middle District of Georgia                    )
120 12th Street                               )
Columbus, GA 31902                            )
                                              )


                                          1
          Case 4:18-cv-00207-CDL Document 1 Filed 10/05/18 Page 2 of 7




                                   COMPLAINT




        Comes the plaintiff, DAVID HENRY, by and through counsel, and for his

Complaint and cause of action against the defendant, United States of America

(hereinafter “USA”), states as follows:

                                 JURISDICTION


1.      This action arises under the Federal Torts Claims Act, 28 U.S.C., Sections

1346(b) and 2671-2680, and this court has original jurisdiction over the proceeding

against the defendant, USA. Plaintiff suffered injuries and damages as a result of

the negligence of an employee of the United States Government, while said

employee was acting within the course and scope of his employment. The USA, if

a private person, would be liable to plaintiff in accordance with the laws of the

through the doctrine of respondeat superior and other applicable law. The United

States of America is the proper defendant pursuant to 28 U.S.C., Sections 2674 and

2679.

2.      Service of Process may be perfected by serving a copy of the complaint and

summons to the United States Attorney for the Middle District of Georgia and


                                          2
         Case 4:18-cv-00207-CDL Document 1 Filed 10/05/18 Page 3 of 7




forwarding a copy of same by certified mail, return receipt requested, to the Office

of the Attorney General of the United States, Hon. Jeffery Sessions. Service is

made on defendant, United States of America, pursuant to Rule 4(i)(1) of the

Federal Rules of Civil Procedure.

                                      VENUE


3.    Plaintiff, David Henry, is a citizen of and a resident of Waverly Hall, Harris

County, Georgia, in the Middle District of Georgia, and at all times relevant herein

resided and continues to reside in said judicial district, and the acts and omissions

complained of herein occurred in said judicial district. Venue is proper in the

Middle District of Georgia pursuant to 28 U.S.C. Section 1402(b). Venue is proper

in the Columbus Division of this Court because the matter giving rise to this action

occurred in Harris County, Georgia, which is within said division.

                                       FACTS


4.    On September 15, 2015, at approximately 11:45 a.m., Alisa Knight was

operating a motor vehicle west-bound on Beaver Run Trail at Widgeon Drive in

Harris County, Georgia, when she entered Beaver Run Trail, west-bound. At said

time and place, Alina Knight was acting within the course and scope of her

employment as a United States Postal Carrier for the United States Postal Service.
                                          3
         Case 4:18-cv-00207-CDL Document 1 Filed 10/05/18 Page 4 of 7




The United States Postal Service is an agency of the defendant, United States of

America.

5.     At said time and place David Henry was traveling in a southeast direction on

Widgeon Drive intending to turn left onto Beaver Run Trail, at the intersection of

Widgeon Drive and Beaver Run Trail. Alina Knight, while acting within the

course and scope of her employment as an employee of the United States Postal

Service, negligently and carelessly operated her motor vehicle so as to cause it to

collide with and strike David Henry’s vehicle, and thereby failed to yield the right

of way to plaintiff, failed to exercise due care to avoid colliding with plaintiff,

failed to keep a proper lookout ahead, failed to pay attention to the roadway in

front of her, failed to operate her vehicle in a careful manner, and failed to keep

control of her vehicle so as to avoid a collision.

6.     Under these facts and circumstances and under the laws of the State of

Georgia, the person responsible for the operation of a motor vehicle in the manner

described herein, if she were a private person, would be liable to plaintiff for his

damages resulting from the collision.

7.     At the date and time of this collision, Defendant United States of America,

by and through its employee, agent and servant, Alina Knight, failed to exercise

ordinary care and otherwise violated its statutory and common law duties to
                                           4
         Case 4:18-cv-00207-CDL Document 1 Filed 10/05/18 Page 5 of 7




plaintiff as described herein, and its negligence and its negligence per se was a

substantial factor in causing plaintiff’s personal injuries and damages.

8.    As a direct and proximate result of the negligent and careless conduct of the

USA, by and through its employee, agent and servant, Alina Knight, and without

any negligence on the part of plaintiff, the plaintiff sustained severe and permanent

injuries, impairment of bodily functions, and has been caused to incur healthcare

expenses, and he will be caused to incur healthcare expenses in the future, he has

suffered an increased likelihood of and susceptibility to injury and disease, he has

been deprived of his enjoyment of life, he has suffered permanent injury, he has

suffered pain, suffering, mental anguish and inconvenience and will be caused to

endure pain and suffering and mental anguish in the future.


                           PROCEDURAL HISTORY

9.    On September 15, 2017, the plaintiff filed his Standard Form 95 Claim for

Damage Injury, or Death, with the United States Postal Service pursuant to the

provisions of the Federal Torts Claims Act, 28 U.S.C., Sections 1346(b) and 2671-

2680. The Postal Service acknowledged receipt of the plaintiff’s claim on

September 19, 2017. True and correct copies of the plaintiff’s SF 95 and the Postal

Service’s acknowledgement are attached hereto as exhibits and encorporated

                                          5
            Case 4:18-cv-00207-CDL Document 1 Filed 10/05/18 Page 6 of 7




herein by reference.

10.    As of the date of this Complaint, more than six months have passed since

the filing of the Plaintiff’s claim and the Postal Service has not provided any notice

of final denial.

11.    Plaintiff has complied with all administrative requirements to assert this

action, and all administrative remedies have been exhausted.

12.    In compliance with 28 U.S.C. Section 2401, plaintiff brings his cause of

action herein against the United States of America more than six months after

filing notice of the claim to the appropriate Federal agency within six (6) months.



       WHEREFORE, plaintiff David Henry demands judgment against the

defendant, United States of America, as follows:

       1.      Compensatory damages to fairly and reasonably compensate plaintiff,

not to exceed $1,000,000.00.

       2.      His costs herein incurred.

       3.      Interest at the maximum allowable rate.

       4.      Any and all other relief to which plaintiff may be entitled.

                            (Signature on following page.)


                                            6
       Case 4:18-cv-00207-CDL Document 1 Filed 10/05/18 Page 7 of 7




          Respectfully submitted this 5th day of October, 2018.



                                   By:    s/Robert A. DeMetz, Jr.
                                          Robert A. DeMetz, Jr.
                                          Attorney for Plaintiff
                                          Georgia Bar No. 215070
Morgan & Morgan Atlanta, PLLC
408 12th Street – Suite 200
Columbus, Georgia 31901
Phone: (706) 324-1227
Fax: (706) 324-1228
RDemetz@forthepeople.com




                                      7
